May I first congratulate our President on his election to the presidency of the forty-first session of the General Assembly. He brings to his high office unique knowledge and expertise based on service in various capacities. Bangladesh is highly appreciated for its long-standing contribution in the work related particularly to the development process of the least developed countries. I am convinced that he will lead this session to a successful and fruitful conclusion.
I should also like to take this opportunity to express my sincere gratitude to Ambassador de Pinies, who served with great distinction as President of the General Assembly during its fortieth session. Like those who have spoken before me, I wish to express my admiration for the way in which Mr. de Pinies carried out his task.
The determined efforts and capable leadership of the Secretary-General, Mr. Javier Perez de Cuellar, in the face of the harsh international situation described in his report, have the full support of the Finnish Government.
When speaking from this rostrum in recent years I have seen only little reason for optimism. Despite signs of improvement, that assessment is still valid. Particularly the increased violence, of which we receive new reports daily, gives
cause for alarm. I fear that unless governments which have given their pledge to 
the Charter work effectively together/ our noble intentions collapse, confrontation prevails over co-operation and violence replaces negotiation.
Yet there are signs of promise. During the past year we have witnessed an encouraging improvement in the atmosphere of East-West relations. The ongoing negotiations in Geneva, both bilateral and multilateral, give cause for hope. In the economic field we have also experienced new positive developments which, it is hoped, will lead to the revitalizing of negotiations on international economic co-operation and development.
My Government has welcomed with great satisfaction the reactivation of the dialog between the two leading Powers. We particularly welcomed the fact that at their first meeting the leaders of the Soviet Onion and the United States, conscious of their special responsibility for maintaining peace, agreed that a nuclear war cannot be won and must never be fought. In a common pledge both leaders stated that they will not seek to achieve military superiority. We hope that these principles will provide a solid basis for a continued dialog resulting in concrete agreements. They have already given new stimulus for a dialog across a broad range of issues, particularly in the domain of disarmament. We hope that meetings at all levels, including the highest level, will remain a regular practice in relations between the leading Powers.
In addition to the bilateral negotiations between the two leading Powers, the Conference on Disarmament, with its broad agenda, offers an important multilateral negotiating forum. The banning of chemical weapons, prevention of nuclear war, limitation of nuclear arsenals, and prevention of the arms race, including its extension to new areas, in particular to outer space, remain priorities on the agenda of multilateral disarmament negotiations. Particularly an agreement on a
comprehensive test ban would be an important disarmament measure. We appeal for such an agreement and we give our support to all measures, including a moratorium on tests, wMch could lead to such an agreement.
In Europe, considerable progress has been made in the framework of the process of the Conference on Security and Co-operation in Europe (CSCE). A lot has been done and the past CSCE expert meetings and conferences in all three important areas of the Final Act - in security questions, in economic relations and in the humanitarian area - give substantial ground for further co-operation. The outcome of the Stockholm Conference opa>s widening possibilities for increasing mutual confidence among the European nations and thus provides enhanced stability and security in our continent. It also testifies to the continuing commitment of the 35 participating States to the implementation of the provisions of the Final Act. The Vienna follow-up meeting of the CSCE will offer a renewed opportunity to review what has been accomplished and to chart the future course of the CSCE process.
Another positive development in recent international co-operation is the successful included special session of the General Assembly on the critical economic situation in Africa last May. The African Governments have shown determination in reviewing their domestic policies and in adjusting their economies to the hard internal and external realities of today's economic environment. The international community endorsed this new orientation by adopting unanimously the African Priority Program for Economic Recovery (APPER). Its full implementation is now an obligation for the international community. For its part Finland has already started to incorporate the APPER program into Finnish development co-operation with Africa. It is important, in our view, that the donor governments also bear in mind the financial needs of the APPER program when decisions on replenishment levels are made in various international financial institutions.
The objectives of the APPER program also serve to illustrate the interdependence of different aspects of economic development. The program strengthens, in practical terms, the understanding of the interrelationship between the environment, the use of natural resources and population growth.
Awareness on these issues is spreading. In this respect concrete policy measures are being outlined in APPER. They can and should also be applied in other parts of the developing world. And they should be supported and complemented by external resources from industrialized countries. This is highly important especially now, when the implementation of such complex developmental programs requiring difficult measures of economic adjustment is being carried out.
In the area of international economic co-operation there are fewer and fewer issues which lend themselves to unilateral action. The open multilateral trading system is of crucial importance to the economic development of all countries and particularly the developing countries. In the view of my Government the decision reached at Punta del Este to launch a new round of multilateral trade negotiations was of essential importance. It will undoubtedly be conducive to an improved international climate of trade policy. Finland looks towards the negotiations ahead with confidence and expects that the new round will lead to further trade liberalization, to the strengthening of the General Agreement on Tariffs and Trade (GATT) system and to a better response in the face of the evolving international economic cooperation and international relations in general.
The positive developments in the international economic co-operation which I have just mentioned should form a basis for further progress on pending important international economic issues such as those in the interrelated areas of money, finance, debt and trade. In this connection the role of the United Nations in the economic field should be clarified. Also, the idea of convening a ministerial session of the Economic and Social Council deserves attention.
I have spoken about positive signs in the broad area of international relations. They do not change the overall picture, in which human suffering and the use of force are dominant features. The Finnish Government strongly rejects the use of force in international relations in any form whatsoever. This applies to acts by States as well as individuals. Human rights and fundamental freedoms continue to be denied in many parts of the world. It is our common responsibility
to ensure respect for them.
Today we are witnessing new forms of international violence, notably terrorism. Front pages of the press repeatedly contain descriptions of attacks by terrorist groups claiming to further a multitude of causes. Terrorist acts against innocent people deserve the strongest condemnation.
Effective international action is needed to prevent terrorism. Last year the
General Assembly condemned
"as criminal, all acts, methods and practices of terrorism, wherever and by whomever committed, including those which jeopardize friendly relations among States and their security", (resolution 40/61, para. 1) Last December the Security Council unequivocally condemned all acts of hostage-taking and abduction, having already agreed on a common statement on international terrorism in which it condemned "terrorism in all its forms". The international community ought to develop new, modern means of controlling jointly the new forms of violence. And equally jointly we must find ways to eradicate gradually what lies behind the violence. In the long run that would be much more effective than merely trying to control violent outbursts resulting from those root
causes.
I cannot fail to take note of the wide-ranging political confrontation and open warfare which haunt parts of Africa and Asia as well as Central America and the Middle East. We shall have an opportunity to discuss these burning issues as this session of the Assembly continues its work. In this statement I should like, however, to deal with two issues: southern Africa and the Middle East. The
crises in these regions have grown even more critical and increasingly challenge the world community.
The situation in southern Africa has been the subject of a number of significant international meetings during the recent months. In South Africa the vast majority of the people are determined to end the inhuman apartheid system and the repression practised by the racist regime. The need for concerted international action to persuade the South African Government to abandon the system of apartheid has become evident. Finland, together with the other Nordic countries, is working to increase economic and other pressure against South Africa. We expect the Security Council to take an early decision to impose effective sanctions against South Africa. The world community has a responsibility to alleviate any economic hardships South Africa is causing its neighbors. We appeal to all countries to increase their economic and humanitarian assistance to the front-line States and co-operation with the Southern African Development Co-ordination Conference.
The fourteenth special session of the General Assembly on Namibia, which was held last week and at which I presented the Finnish position, amply and accurately demonstrated that the international community does not condone any pretexts to delay Namibian independence on the basis of Security Council resolution 435 (1978).
The situation in the Middle East remains grave. There is again a risk of a recurrence of more widespread violations. During recent months we have witnessed a number of tragic incidents which have resulted in many victims.
Just and lasting peace in the Middle East can be achieved only if Security Council resolutions 242 (1967) and 338 (1973), together with guarantees of the legitimate rights of the Palestinians, form the basis of the settlement. The possibility of convening an international conference for the purpose of reaching a
comprehensive settlement of the conflict, with the participation of all the parties concerned, including the Palestinians and the Palestine Liberation Organization (PLO), should be thoroughly examined.
The United Nations and its peace-keeping operations play a vital role in creating favorable conditions for a political solution. These operations have proved a useful instrument of crisis management. During the current year the United Nations peace-keeping Force in Lebanon has carried out its duties under constant and growing danger. It operates in a deteriorating situation created by the inability of the parties involved to reach agreement on security arrangements in the area and to come to an understanding of the role of the Force in southern Lebanon. However unsatisfactory the present state of affairs may be, Finland continues to believe in the role of the United Nations Interim Force in Lebanon (UNIFIL). We are grateful to the Secretary-General and his staff for their unrelenting efforts to redress the situation.
The Charter provides an international code of conduct which binds all Member States. The first and foremost task of the United Nations is the maintenance of international peace and security. To fulfill its task this Organization should shoulder its responsibility for collective security as defined in the Charter and make every effort to develop a more just, secure and stable system of different but equal and interdependent nations. The United Nations should assist in resolving conflicts and disputes between nations; it should foster economic and social progress and promote human rights.
Times have changed, and the challenges facing the Organization have expanded tremendously. One of the most serious new challenges for the world community is the protection of our common environment. Environmental protection has become more and more a problem of international dimensions. As for my own country, Finland has been active in its own region to promote environmental protection. Examples of the results already achieved are the Convention on Trans-boundary Air Pollution, negotiated under the auspices of the Economic Commission for Europe (ECC), and the Convention on the Protection of the Baltic Sea. During the follow-up meeting of the Conference on Security and Co-operation in Europe (CSCE), to be held soon in Vienna, Finland will make a proposal to convene an expert meeting on the environment.
Yet regional co-operation, as important as it is, does not alone meet our needs. The endeavors of the rapidly growing world population to achieve higher and higher levels of material consumption is burdening the global environment more and more with results which, in the worst analysis, might lead to a catastrophe. Mankind has to take this threat seriously. The United Nations should provide us with the practical means to promote international co-operation in this area of primary and vital importance.
Together with the other Nordic countries, Finland is systematically examining ways and means of strengthening the Organization. In these efforts, the reports submitted by the Secretary-General on the work of the Organization offer us valuable guidelines. Ours is an Organization of sovereign States, each with, its own legitimate need for security and well-being. Yet it is also an Organization of common responsibility. The United Nations is as strong or as weak as we, the Member States, want it to be.Against the background of our common aspirations and common achievements, the present financial and administrative crisis of the United Nations seems paradoxical. The latest development gives us a reason for serious concern about the Organization's ability to carry out its task. As we know, the financial viability of the United Nations is jeopardized at the moment. A situation like this is most regrettable and cannot be condoned. The financial crisis of the United Nations is detrimental to the Organization's authority and is even an act
against the Charter.
We have to make all efforts to restore the credibility and financial viability of the United Nations. The prerequisite for the reassessment of the financial situation is that all countries pay their past and current dues in accordance with the Charter, in full and without delay.
Furthermore, we have to address the question relating to the efficiency of the Organization. During the coming weeks the Assembly will examine the recommendations of the Group of High-level Intergovernmental Experts. The study conducted by the Group has been called by necessity. It provides, in our opinion, a useful basis for further discussion on longer-term remedial measures in order to promote the efficiency of the United Nations.
In my intervention I have emphasized the unique role of the United Nations based upon the Charter. Finland wholeheartedly supports the Secretary-General as he states in his report that the United Nations should become that strong constructive force in world affairs that is vitally needed. The complex problems of an increasingly interdependent world can only be solved with the help of effective multilateral action. This is the role the United Nations should attain and preserve.
